IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0144-10


ANTHONY G. HEREFORD, JR., Appellant
v.

THE STATE OF TEXAS





MOTION FOR BAIL PENDING APPEAL
PURSUANT TO ARTICLE 44.04(h)

LUBBOCK COUNTY



 
 PER CURIAM 


O R D E R

 Appellant was convicted of possessing a controlled substance with intent to deliver
in Cause No. 2007-416,858 in the 140th District Court of Lubbock County.  The jury
assessed punishment at confinement for fifty years and a $10,000 fine.  The Amarillo Court
of Appeals reversed the judgment.  Hereford  v. State, 302 S.W.3d 903 (Tex. App. -- 
Amarillo, 2009).  The State has filed a petition for discretionary review which is pending
before this Court.
	Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of
Criminal Procedure, to set a reasonable bail pending final determination of the appeal.
Accordingly, bail is hereby set in the amount of $50,000.00, and it is ORDERED that the trial
court order Appellant released from confinement assessed in this cause upon the posting of
bail.  Any sureties must be approved by the trial court.
	IT IS SO ORDERED this the 10th day of May, 2010.

DO NOT PUBLISH